Citation Nr: 1530554	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO. 10-46 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a higher initial rating in excess of 10 percent for tendinitis and bursitis of the left hip.

2. Entitlement to a higher initial rating in excess of 10 percent for musculoligamentous strain of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

These matters originally came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA). The decision granted service connection for major depressive disorder, tendinitis and bursitis of the left hip, and musculoligamentous strain of the left knee, denied service connection for the right hip and right knee, and continued the evaluation of fracture, old, simple, lower 1/3rd, right fibula, asymptomatic, with secondary arthritis, symptomatic, at 20 percent disabling. At issue in this appeal are the initial ratings of 10 percent for tendinitis and bursitis of the left hip and musculoligamentous strain of the left knee. While the April 2010 notice of disagreement also included the denial of service connection for the right hip and right knee, service connection was subsequently established for those disabilities in a June 2010 rating decision.

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, a March 2014 VA examination and May 2011 to May 2013 VA treatment records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so the Veteran is afforded every possible consideration. 

The mere passage of time since the last VA examination does not, in and of itself, warrant additional development. In this case, the Veteran was last afforded a VA examination for his left knee disability in May 2010.  Since that time, however, additional medical evidence has been added to the record which suggests that there has been a change in the severity of such disability under consideration since the Veteran was last examined.  Specifically, a January 2013 VA treatment record indicated the Veteran's left knee was weakening; such records also indicate that the Veteran's nonservice-connected multiple sclerosis has progressed over the last few years and he has painful neuropathy. It is unclear what current symptomatology is associated with the Veteran's service-connected left knee disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007). Further although the Veteran's left hip was examined in connection with a March 2014 VA examination for the Veteran's claim for a total rating based on individual unemployability due to service-connected disabilities, the RO does not appear to have considered such report in the adjudication of the Veteran's claim for a higher evaluation for his service-connected left hip disability despite the fact that relevant medical findings were reported with respect to the Veteran's left hip.  See 38 C.F.R. § 19.31 (2014). Therefore, the Board must remand the claim for additional development. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014).

VA should schedule the Veteran for a current left knee examination, and consider the findings regarding the left hip from the March 2014 VA compensation and pension examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding relevant VA treatment records. All information which is not duplicative of evidence already received should be associated with the claims file or the Veteran's electronic claims folder. 

2. Thereafter, schedule the Veteran for a VA orthopedic examination of his service-connected musculoligamentous strain of the left knee. The claims file and a complete copy of this remand should be reviewed in association with the examination. All necessary studies and tests should be conducted, including x- rays, if warranted.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim with consideration of all relevant evidence added to the record since the May 2011 Supplemental Statement of the Case to include the March 2014 compensation and pension examination in which the Veteran's left hip was examined. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

